--------------------------------------------------------------------------------

 Exhibit 10.1


LETTER OF INTENT May 6, 2010


Mr. Dirk Haddow, CEO The Language Key Ltd. 10/F, China Merchants Commercial
Building 15-16 Connaught Road West Sheung Wan, Hong Kong     Dear Mr. Haddow:

This letter confirms our non-binding mutual intentions with respect to the
potential transaction described herein between MOUNT KNOWLEDGE HOLDINGS, INC., a
fully reporting public Nevada corporation (the “Purchaser and/or Company”) and
LANGUAGE KEY TRAINING LTD, a British Virgin Islands Corporation (the “Seller”),
and its Shareholders (the “Shareholders”), hereinafter Seller and the
Shareholders shall be collectively referred to as (the “Sellers”). This
document, in and of itself, does not represent an enforceable legal contract.

1.

Definitive Purchase Agreement. All of the terms and conditions of the proposed
transaction shall be set forth in a definitive agreement (the “Purchase
Agreement”) to be executed on or before June 30, 2010, with a subsequent date of
closing (the “Closing Date”), to be mutually agreed to by Sellers and Purchaser.
Neither party intends to be bound by any oral or written statements nor may
correspondence concerning the proposed Purchase Agreement arising during the
course of negotiations, notwithstanding that the same be expressed in terms
signifying a partial, preliminary or interim agreement between the parties.

2.

Purchase of Stock. Sellers have agreed, subject to the final approval by its
shareholders and the execution of any subsequent and/or required documentation,
to sell to the Purchaser and the Purchaser has agreed, subject to the completion
of its due diligence and the execution of a definitive agreement, to purchase
from the Sellers as the Shareholders of record owning and holding any and all of
the issued and outstanding shares of Common and Preferred Stock, including any
applicable Warrants, Options, and/or another issued securities of The Language
Key China, Ltd, a Hong Kong Corporation (the “Holding Company”) and its
wholly-owned subsidiary in China, The Language Key China Ltd., a China
Corporation (the “China Subsidiary”) and The Language Key Training, Ltd., a Hong
Kong Corporation, currently an independent corporation owned by the Seller which
is to be acquired as a wholly-owned subsidiary of the Holding Company in this
proposed transaction (the “HK Subsidiary”), collectively referred to as (the “LK
Entities”), on the date of closing consisting of a collective total of
approximately ninety-five (95%) percent or more of the beneficial Common and
Preferred Stock ownership of all the entities comprising the LK Entities
(collectively referred to as the “Shares”). The proposed transaction would make
all the LK Entities wholly-owned and operated subsidiaries of the Company.

1

--------------------------------------------------------------------------------

3.

Purchase of Stock Conditions. In conjunction with the terms and a condition of
the contemplated Purchase of Stock set forth in Section 2 hereinabove, Sellers
agree to the following conditions:

(a) Change of Company Name. Sellers shall complete the necessary documents and
filings to change the company name of THE LANGUAGE KEY CHINA, LTD, a Hong Kong
Corporation (the “Holding Company”) to LANGUAGE KEY ASIA, LTD;

(b) Purchase of Subsidiary. Sellers shall effect the purchase of any and all
shares of common stock (and, any other issued series of capital stock) of THE
LANGUAGE KEY TRAINING LTD, a Hong Kong Corporation (the “HK Subsidiary”) by the
Holding Company, representing one hundred (100%) percent transfer of the
ownership of the HK Subsidiary from the Sellers to the Holding Company;

(c) Cancellation of Royalty Agreement. Sellers shall cause the cancellation of
the Trademark Royalty Agreement (the “Royalty Agreement”) with FOXGLOVE
INTERNATIONAL ENTERPRISES LTD, a British Virgin Islands Corporation (the
“Licensor”) and provide a full release and assignment to the Holding Company to
the full and unencumbered rights to the “Language Key” name, trademarks, service
marks, and any other intellectual property rights owned by Licensor with no
limitations and free and clear any claims against the Holding Company, and/or
its operation subsidiaries, now or in the future;

(d) Cancellation of Sub-Licensing Agreements. Sellers shall cause the
cancellation of any and all sub-licensing agreements by and between the Sellers,
Licensor, and/or any other affiliated companies relating the Royalties granted
to Sellers as a result of the Royalty Agreement executed with Licensor.

(e) Release Agreement. Sellers shall cause the execution of a Release Agreement
with the Holding Company and its subsidiaries and/or affiliated companies, to
release said entities, jointly and severally, from any and all claims the Seller
may have now or in the future against said entities as a result of this
transaction, except otherwise defined herein.

4.

Consideration. In consideration for the purchase by the Purchaser from Sellers
as set forth in Section 2 and Section 3 hereinabove, the Purchaser shall agree
to the following consideration:

(a) Capital Commitment. Purchaser shall commit to provide a capital investment
into the Holding Company in an amount equal to one million (USD $1,000,000)
dollars within twelve (12) months from the Closing Date disbursed as follows:
(i) a payment in the amount of $200,000 at the Closing Date, (ii) ten (10)
subsequent payments in the amount of $75,000 per month payable on the first day
of each month beginning sixty (60) days after the Closing Date, and (iii) a
final payment in the amount of $50,000 in the twelfth (12th) month after the
Closing Date.

(b) Stock Compensation. Purchaser shall agree, as its majority shareholder (post
transaction), to have the Holding Company provide Sellers compensation at the
Closing Date in the form of shares of Series A Convertible Preferred Stock in an
amount equal to eight hundred thousand (800,000) shares or such other mutually
agreed upon amount of shares in the Holding Company, upon the terms and
conditions to be set forth in an executed Purchase Agreement, and the Series A
Convertible Preferred Stock Purchase Agreement, made a part thereof.

2

--------------------------------------------------------------------------------

5.

Due Diligence Review and Access. Promptly following the execution of this Letter
of Intent, Sellers shall immediately arrange for the Purchaser to have complete
access to Sellers’s facilities and any and all books and records, and shall
cause the directors, employees, accountants, and other agents and
representatives (collectively, "Representatives") of Sellers, including the LK
Entities to cooperate fully with Purchaser and/or Purchaser’s representatives in
connection with the performance of any required due diligence, including, but
not limited to a complete examination of LK Entities’ assets and liabilities,
financials, accounting controls and procedures, business records, contracts,
legal documents, shareholder agreements, offering documentation or memorandums
and/or any other materials deem necessary by Purchaser generally required to
complete a due diligence of the LK Entities as set forth in the Due Diligence
Check List attached hereto as Exhibit A. Any information obtained by Purchaser
as a result thereof will be maintained by Purchaser in confidence. The parties
will cooperate to complete due diligence expeditiously.

6.

Conduct in Ordinary Course. In addition to the conditions discussed herein and
any others to be determined after the due diligence process shall be contained
in a Purchase Agreement, subject to Sellers having conducted its business(s) in
the ordinary course during the period between the date hereof and the Closing
Date and there having been no material adverse change in the business(s),
financial condition or prospects. Sellers shall promptly notify Purchaser of any
conduct of the Company or material event, circumstance, or impairment to the
Company’s business or continuing operation and of any extraordinary transactions
that may have an effect on the value of the Company or its underlying assets
and/or liabilities.

7.

Expediency. All the parties would use all reasonable efforts to complete and
sign a Purchase Agreement on or before June 30, 2010 and to close the
transaction as promptly as practicable thereafter.

8.

Expenses. The parties agree that each party is responsible for the payment of
their respective expenses associated with the execution, duties and
responsibilities and enforcement of this Letter of Intent, the Purchase
Agreement and the transactions contemplated hereby and thereby.

9.

Broker's Fee. All parties have represented to each other that no brokers or
finders have been employed who would be entitled to a fee from Sellers by reason
of the transaction contemplated by this letter of intent and that if any such
fee is required in the future, it shall be the responsibility of the Sellers to
make such payment(s).

10.

Public Announcements. Neither Sellers nor Purchaser will make any announcement
of the proposed transaction contemplated by this Letter of Intent prior to the
execution of the Purchase Agreement without the prior written approval of the
other, which approval will not be unreasonably withheld or delayed, unless
otherwise required by rules and regulations imposed on Purchaser as a publicly
traded company as set forth by the Securities and Exchange Commission of the
United States of America. The foregoing shall not restrict in any respective
ability to communicate hereby to any of our respective affiliates’, officers,
directors, employees and professional advisors, and, to the extent relevant, to
third parties whose consent is required in connection with the transaction
contemplated by this Letter of Intent.

3

--------------------------------------------------------------------------------

11.

Exclusive Negotiating Rights. In order to induce Purchaser to commit the
resources, forego other potential opportunities, and incur the legal, accounting
and incidental expenses necessary properly to evaluate the possibility of
acquiring the assets and business described above, and to negotiate the terms
of, and consummated, the transaction contemplated hereby, Sellers agree that for
a period of ninety [90] days after the date hereof, Sellers nor its affiliates
and their respective officers, directors, employees and agents shall not
initiate, solicit, encourage, directly or indirectly, or accept any offer or
proposal, regarding the possible acquisition of the LK Entities by any other
person other than Purchaser, including, without limitation, by way of a purchase
of shares, assets or otherwise. Purchase of assets or merger, of all or any
substantial part of the LK Entities equity securities or assess, and shall not
(other than in the ordinary course of business as heretofore conducted) provide
any confidential information regarding collective assets or business(s) to any
person other than Purchaser and our representatives.

12.

Consents. Unless and until this Letter of Intent has been terminated, Purchaser
and Sellers and/or representatives of each respective company as directed shall
cooperate with each other and proceed, as promptly as reasonably possible, to
prepare and file the notifications required by the SEC, or any other applicable
Authority, and any other regulatory governing body and will further seek to
obtain all necessary consents and approvals wherever needed or required from all
other third parties, as may be applicable, and to endeavor to comply with all
other legal or contractual requirements for or preconditions to the execution of
a Purchase Agreement.

13.

Confidentiality. Except as and to the extent required by law, Purchaser shall
not disclose or use, and shall direct its representatives not to disclose or
use, any Confidential Information (as defined below) obtained from the Sellers
and/or representatives of the Company by Purchaser or its representatives in
connection herewith at any time or in any manner other than in connection with
its evaluation of the transaction proposed in this Letter of Intent.

For purposes of this Paragraph, "Confidential Information" means any information
about the Sellers and/or the Company stamped "confidential", or identified in
writing as such to Purchaser by the Sellers and/or Company; provided that it
does not include information which; (i) is or becomes generally available to or
known by the public other than as a result of improper disclosure by Purchaser
or (ii) is obtained by Purchasers from a source other than Sellers and/or
representatives of the Company, provided that Purchaser is unaware that such
source was not bound by a duty of confidentiality to Company or another party
with respect to such information. If the Binding Provisions of this Letter are
terminated, Purchaser shall promptly return to Company any Confidential
Information in its possession and certify in writing to Company that it has done
so. Purchaser and Company acknowledge and affirm a Non Disclosure and Non
Circumvent Agreement was executed between the parties prior to or on the date of
this Letter of Intent.

14.

Non-Circumvention. Both parties to this Letter of Intent shall not directly or
indirectly circumvent, avoid, bypass, or in any way obviate each other’s rights
under this Letter of Intent, including but not limited to the right to enter
into any type of contractual relationship or otherwise with relationships
brought to or developed by the other and/or together in this transaction without
prior written consent by the other unless authorization is otherwise provided
for under a provision in the proposed Purchase Agreement.

4

--------------------------------------------------------------------------------

15.

Indemnifications. Purchaser and Sellers agree that on or before the date of
execution of the Purchase Agreement, Sellers will insure, hold harmless and
indemnify Purchaser against any and all claims, liens, judgments and/or any
other obligation against the Company prior to the execution of the Purchase
Agreement and that the Company will be free and clear of any liens, claims and
or encumbrances whatsoever, except those disclosed and accepted by Purchaser.

16.

Disclaimer of Liabilities. No party to this Letter of Intent shall have any
liability to any other party for any liabilities, losses, damages (whether
special, incidental or consequential), costs, or expenses incurred by the party
in the event either party decides to terminate this Letter as provided in
paragraph 17. Each party shall be solely responsible for its own expenses, legal
fees and consulting fees related to their respective obligations of this Letter
of Intent, whether or not any of the transaction contemplated in this Letter of
Intent is consummated.

17.

Termination. Each party hereby reaffirms its intention that this Letter of
Intent as a whole or in part, is not intended to constitute, and shall not
constitute, a legal and binding obligation, contract or agreement between any of
the parties, and is not intended to be relied upon by any party as constituting
such. Accordingly, the parties agree that any party to this Letter of Intent may
unilaterally withdraw from negotiation or dealing at any time for any or no
reason at the withdrawing party’s sole discretion by notifying the other party
of the withdrawal in writing. If a Purchase Agreement is not executed by the
parties to this Letter on or before the 30th day of June, 2010, then this Letter
of Intent shall terminate and all the terms and conditions set forth herein
shall be null and void, unless an extension of this Letter of Intent is mutually
agreed to by both parties in writing prior to the termination date.

18.

Miscellaneous. This letter shall be governed by the substantive laws of the
State of Nevada without regard to conflict of laws principles. This letter
constitutes the entire understanding and agreement between the parties hereto
and their affiliates with respect to its subject matter and supersede all prior
or contemporaneous agreements, representations, warranties and understandings of
such parties (whether oral or written). No promise, inducement, representation
or agreement, other than as expressly set forth herein, has been made to or by
the parties hereto. This letter may be amended only by written agreement, signed
by the parties to be bound by the amendment. Evidence shall be inadmissible to
show agreement by and between such parties to any term or condition contrary to
or in addition to the terms and conditions contained in this letter. This letter
shall be construed according to its fair meaning and not strictly for or against
either party.

19.

No Binding Obligation. Except for Section 1 and Section 5 though 20, THIS LETTER
OF INTENT DOES NOT CONSTITUTE OR CREATE, AND SHALL NOT BE DEEMED TO CONSTITUTE
OR CREATE, ANY LEGALLY BINDING OR ENFORCEABLE OBLIGATION ON THE PART OF EITHER
PARTY TO THIS LETTER OF INTENT. NO SUCH OBLIGATION SHALL BE CREATED, EXCEPT BY
THE EXECUTION AND DELIVERY OF THE PURCHASE AGREEMENT CONTAINING SUCH TERMS AND
CONDITIONS OF THE PROPOSED TRANSACTION AS SHALL BE AGREED UPON BY THE PARTIES,
AND THE ONLY IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF SUCH PURCHASE
AGREEMENT. The Confidentiality Agreement is hereby ratified and confirmed as a
separate agreement between the parties thereto.

5

--------------------------------------------------------------------------------

20.

ACKNOWLEDGMENT AND ACCEPTANCE. If the terms and conditions of this Letter of
Intent are agreeable to LANGUAGE KEY TRAINING LTD, please have the appropriate
officer and/or director sign a copy of this Letter of Intent and return a signed
copy by facsimile to us at (248) 671-5080 by no later than 5pm on May 7, 2010,
followed by a mailed original signed copy to Mount Knowledge Holdings, Inc.,
39555 Orchard Hill Place, Novi, Michigan 48375. This Letter of Intent may be
executed in one or more counterparts, each of which when so executed shall be
deemed an original, but all of which taken together shall constitute one and the
same document. Upon acceptance of the provisions of this Letter of Intent by
each party, the parties will in good faith prepare to execute a Purchase
Agreement on the contemplated transaction described herein on or before the 30th
of June, 2010, subject to the termination provisions set forth in paragraph 17.

If the foregoing terms and conditions are acceptable to LANGUAGE KEY TRAINING
LTD, please so indicate by initialing each page and signing the enclosed copy of
this Letter of Intent and returning it to the attention of the undersigned.

Sincerely,   MOUNT KNOWLEDGE HOLDINGS, INC.                                    
/s/ Daniel A. Carr   By:                       Daniel A. Carr,      President
and CEO                          

 

ACCEPTED AND AGREED           LANGUAGE KEY TRAINING LTD.                      
/s/ Dirk Haddow   By:

 

    Dirk Haddow    

President, CEO and Director

              Date: May 6, 2010

6

--------------------------------------------------------------------------------


Exhibit A   Due Diligence Check List   The Language Key China, Ltd, a Hong Kong
Corporation, The Language Key China Ltd., a China Corporation, and The Language
Key Training, Ltd., a Hong Kong Corporation, collectively referred to as (the
“LK Entities”)

 

 

Document/Information     Provided     None     (Set Forth Reason)              
          CORPORATE INFORMATION                                           1.  
Articles of Incorporation, and any amendments thereto, of the Company.          
                                    2.   Bylaws, as amended, of the Company.    
                                          3.   All shareholders, board of
directors and committee minutes of the Company during the last three years.    
                                          4.   Schedule of all jurisdictions in
which the Company is qualified to do business and certificates of such
qualification.                    

7

--------------------------------------------------------------------------------

 


                          5.   Names and addresses of the Company's
shareholders, officers and directors, together with biographies.                
                        6.   Description of all classes of stock and ownership
interests of all shareholders of the Company, including total number of issued
and outstanding shares.                                         7.   All voting
trust agreements or other voting arrangements relating to any securities (with
voting rights) of the Company.                                         8.   All
warrants, option agreements and other agreements or instruments creating or
granting rights to acquire or dispose of the Company's securities, or containing
anti-dilution provisions or providing for registration rights for the Company's
securities.              

8

--------------------------------------------------------------------------------




                          9.   All documents relating to all underwritings and
all major acquisitions or dispositions of the Company during last three years
other than acquisitions or dispositions of the Company of property or goods in
the ordinary course of business.                                         10.  
Schedule and description of the location of all offices and operations of the
Company, including total land and operations areas, ownership and rights of use,
condition of property, market value and space for expansion.                    
                    EMPLOYMENT INFORMATION                                      
    11.   Schedule of all employees of the Company by location and department,
job descriptions, salaries, bonuses and other compensation.                    
                    12.   Biographies of all key employees of the Company.      
       

9

--------------------------------------------------------------------------------




                          13.   Appraisal of current labor relationships,
description of any disputes with employees and grievance proceedings within the
past three years.                                         14.   A list of all
employees of the the Company who have received stock or options (including
appreciation rights) and the number of such securities received.                
                        15.   All written employment agreements, consulting
agreements, severance, confidentiality and non-competition agreements, and any
labor or collective bargaining agreements. Description of any verbal agreements,
understanding or promises relating to employees.                                
        16.   All employee benefit plans, stock option plans and fringe benefit
plans, including group health and life insurance plans, pension plans, cash
bonus plans, employee stock purchase plans and salary plans.              

10

--------------------------------------------------------------------------------




                          17.   Company policy manual.                          
                    LOAN AND FINANCIAL INFORMATION                              
            18.   All debt instruments, loan agreements, installment purchase
agreements, indentures, security instruments or other obligations relating to
indebtedness for borrowed money or money loaned to others, and all guaranties of
obligations therefor to which the Company is a party, obligor or beneficiary.  
                                      19.   All correspondence with principal
lenders for the past 18 months.                                         20.  
Descriptions of any loans to or from officers, directors or employees of the
Company.                                         21.   Files of correspondence
with any reports from the Company's accountants during the past five years.    
         

11

--------------------------------------------------------------------------------




                          22.   All annual and subsequent interim financial
statements of the Company and any unconsolidated subsidiaries, whether audited
or unaudited, within the last five years, and all information relating to
significant or material changes in accounting methods or standards used by the
Company or its accountants to prepare such financial statements.                
                        23.   Current balance sheet of the Company              
                                24.   All deeds to, and other documents, other
than leases, representing interests in real property owned by the Company.      
                                  25.   All appraisals, independent or
otherwise, made within the last three years, as to the value of the Company or
any property thereof.              

12

--------------------------------------------------------------------------------




                          26.   Copies of all tax returns filed by the Company
within the last five years with the IRS and all state and local tax authorities.
                                        27.   Description of accounting
policies, method of crediting sales, allowances and returns, bad debts,
inventory valuation, depreciation methods and rates for different structures and
equipment, and internal reporting and control procedures.                      
                  28.   Copies of all accounts receivable aging reports for the
last three years and at the end of the most recent month.                      
                  MATERIAL AGREEMENTS                                          
29.   All leases, subleases or options to lease or sublease for personal or real
property to which the Company is or intends to become a party (whether as
lessor, lessee, sublessor or sublessee).              

13

--------------------------------------------------------------------------------




                          30.   All material contracts, agreements arrangements,
commitments, understandings or obligations of the Company, any current or former
Officer, Director or Affiliate not otherwise called for herein, including but
not limited to:              




                              (a)   any agreements relating to the acquisition
or disposition of assets not in the ordinary course of business;                
                            (b)   any partnership or joint venture in which the
Company is involved;                                             (c)  
agreements with significant customers (a significant customer is any customer
accounting for 5% or more of the Company's gross revenues);                    
                      (d)   agreements with significant suppliers (a significant
supplier is any supplier accounting for 5% or more of the costs of goods sold to
the Company);              

14

--------------------------------------------------------------------------------




                              (e)   any management, advisory, investment
banking, marketing, franchise or agency agreements; and                        
                    (f)   any consulting contracts with engineering firms or
other consultants.              




                          31.   A list of all transactions, or copies of all
agreements, between the Company and its present or former officers, directors or
other affiliated parties (or members of their immediate family - which should
include spouses, parents, children, siblings, mothers and fathers and all in-
laws), including indemnity arrangements.                                        
32.   Copies of all standard form sales agreements, form of general invoices,
and warranties given to customers.                    

15

--------------------------------------------------------------------------------




                          33.   A description of any actual or likely defaults
in any agreement to which the Company is a party.              




                      GENERAL BUSINESS INFORMATION                              
            34.   Schedule and description of all Products which generate at
least 5% of gross revenue, including markets, sales by product for current and
past two years, dollar and unit volume by product, trends in market shares,
relative costs and profit margins by product, and breakdown of profits by
product line.                                           (a) Schedule and
description of all significant customers who purchase Products described in
question #34, Including annual volume of products purchased, payment history    
         

16

--------------------------------------------------------------------------------




                            (b) Description of distribution systems, inventory
control systems and sales systems, including names, locations, type of
arrangements and pricing structure regarding products described in question #34.
                                        35.   Schedule and description of all
significant customers, including annual volume of products purchased, payment
history and contact person.                                         36.  
Description of distribution systems, inventory control systems and sales
systems, including names, locations, type of arrangements and pricing structure
regarding independent representatives.                                        
37.   All budgets, plans, forecasts and other financial information (including
backlog information) prepared during the past 12 months or prior thereto if
relating to the Company's future.              

17

--------------------------------------------------------------------------------




                          38.   A schedule, with relevant coverage data, of all
insurance policies maintained by the Company.                                  
      39.   All consultants', engineers' and management reports and marketing
studies relating to the Company                                         40.  
All press clippings and releases concerning the Company within the last three
years.                                         41.   All current price lists,
advertising and promotional materials, sales literature and other brochures or
similar information describing the Company or its products.                    
                    42.   All documentation relating to trademarks, service
marks, trade or brand names, patents and copyrights and applications therefor.
All license, know-how and technical assistance agreements. All material
franchises, permits, governmental certifications, concessions or other
authorizations granted to, owned or used by the Company.              

18

--------------------------------------------------------------------------------




                          43.   All descriptive brochures and manuals and any
other documents used with respect to the Company and/or their products or the
marketing of such products.                                         44.   All
management reports prepared during the last three years.                        
                45.   All governmental policies and (to the extent known)
informal or unwritten policies applicable to the business of the Company.      
                                  46.   Description of principal competitors by
product lines.                                         47.   Description of all
manufacturing systems, production schedules, software and hardware utilized,
including special skills and know-how.              

19

--------------------------------------------------------------------------------




                          48.   Schedule of significant suppliers, including
annual purchases, description of products and reliability of suppliers,
relationship, payment terms and history, and contact person.                    
                    49.   Description of typical inventories, valuation policy,
maximum and minimum limits, return goods policy.                                
        EXISTING AND POTENTIAL LIABILITIES AND ENCUMBRANCES                    
                      50.   A schedule identifying all existing and potential
environmental problems and liabilities, if any.                                
        51.   All material liens, claims, mortgages and encumbrances on real or
personal property of the Company.                                         52.  
All attorney audit response letters and auditor's management letters.          
   

20

--------------------------------------------------------------------------------




                          53.   All material court filings.                    
                          54.   All Company material filed with any regulatory
agencies, including the SEC, IRS (furnish only material filings), EPA, FDA, OSHA
and any federal or state securities or environmental authorities within the last
three years.                                         55.   A list of all
litigation or other proceedings existing, contemplated or threatened by or
against the Company, including actions and inquiries by governmental agencies
(SEC, IRS, EPA, EEOC, OSHA, Labor, etc.), with a brief description of the claims
and amounts involved.                                         56.   A list of
all contingent or unasserted claims or liabilities of or against the Company not
described in its most recent balance sheet.              

21

--------------------------------------------------------------------------------




                          57.   A list of all proceedings to which officers,
directors or employees of the Company have been subject to during the last five
years brought by any foreign, U.S. state or federal governmental or other
agencies.              

22

--------------------------------------------------------------------------------